Case 1:18-cv-08100-PAC Document 7-1 Filed 10/17/18 Page 1 of 3




                        EXHIBIT A
               Clerk’s Certificate of Default

       With Annexed Acknowledgement of Service
         Case 1:18-cv-08100-PAC Document 7-1 Filed 10/17/18 Page 2 of 3



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


ROBERT C. ADLER,                                         Case No. 1:18-cv-08100
                                    Plaintiff,           CLERK’S CERTIFICATE
                                                             OF DEFAULT
                      -against-

PAYWARD, INC. d/b/a KRAKEN,                              Civil Action
                                   Defendant.


                I, RUBY J. KRAJICK, Clerk of the United States District Court for the Southern

District of New York, do hereby certify that this action was commenced on September 5, 2018

with the filing of a summons and complaint, a copy of the summons and complaint was served

on defendant by serving defendant’s in-house counsel and an Acknowledgement of Service so

indicating was therefore filed on October 16, 2018, at Docket Number 5.

                I further certify that the docket entries indicate that the defendant has not filed an

answer or otherwise moved with respect to the complaint herein. The default of the defendant is

hereby noted.

Dated: New York, New York
       October ___, 2018

                                                 RUBY J. KRAJICK
                                                   Clerk of Court


                                       By: _________________________
                                                 Deputy Clerk




                                                   1
         Case
          Case1:18-cv-08100-PAC
               1:18-cv-08100-PAC Document
                                  Document7-1
                                           5 Filed
                                              Filed10/16/18
                                                    10/17/18 Page
                                                              Page13ofof13



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


ROBERT C. ADLER,                                      Case No. 1:18-CV-08100
                                   Plaintiff,

                      -against-                       ACKNOWLEDGEMENT OF SERVICE
PAYWARD, INC. d/b/a KRAKEN,

                                   Defendant.


        Pam Merkadeau, Esq., an attorney and in-house counsel of Payward, Inc., declares and

affirms the following upon my personal knowledge under penalties of perjury:

   1.   I acknowledge and stipulate that Payward, Inc. was duly served on this 7th day of

September, 2018, at approximately 2:45 pm with the Summons, Complaint, and e-filing Notice

in this action, and I am fully and duly authorized by the Defendant to accept such service as the

agent to receive said service of process, and Defendant acknowledges due service thereof.

   2.   Whereas Defendant is a corporate entity, it is not in the armed forces of the United

States, nor engaged in their service.



Dated: September 7, 2018




                               _________________________________
                               Pam Merkadeau, Esq.
